1
2
3
4
5
6
7
8
                      UNITED STATES DISTRICT COURT
9
                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     WITOLD KOWBEL,                Case No. LA CV17-07896-JAK (AS)
12
13              Plaintiff,
         vs.                       JUDGMENT
14
     UNIVERSITY OF SOUTHERN        JS-6: Case Terminated
15   CALIFORNIA, C.L. MAX NIKIAS
16   and AINSLEY CARRY,

17              Defendants.
18
19
20
21
22
23
24
25
26
27
28
1          WHEREAS, on June 20, 2018, the motion of Defendants University of
2    Southern California (“USC”), C.L. Max Nikias (“Nikias”) and Ainsley Carry
3    (“Carry”) to dismiss Plaintiff Witold Kowbel’s First Amended Complaint (“FAC”)
4    pursuant to Fed. R. Civ. P. 12(b)(6) was granted without prejudice;
5          WHEREAS, on July 10, 2018, Plaintiff filed a Second Amended Complaint
6    (“SAC”), which named only USC as a defendant;
7          WHEREAS, on November 27, 2018, the motion of Defendant USC to
8    dismiss the SAC pursuant to Fed. R. Civ. P. 12(b)(6) was granted with prejudice;
9          WHEREAS, on August 5, 2019, Plaintiff’s motion for reconsideration of the
10   November 27, 2018 order was denied;
11         WHEREAS, on August 7, 2019, Plaintiff filed a notice of appeal, which the
12   Court later determined precluded the entry of judgment; and
13         WHEREAS, on October 10, 2018, the Ninth Circuit remanded to this Court
14   for the limited purposed of a considering Plaintiff’s objections to the proposed
15   judgment and entering final judgment;
16         NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED as
17   follows:
18         (1)    Judgment is entered on the merits in favor of all Defendants and
19   against Plaintiff;
20         (2)    Plaintiff shall take nothing from Defendants; and
21         (3)    Defendants shall recover their costs.
22         IT IS SO ORDERED.
23
24   Dated: October 15, 2019                 _______________________________
                                             JOHN A. KRONSTADT
25
                                             UNITED STATES DISTRICT JUDGE
26
27
28
                                              -2-
